DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on January 14, 2022. 
Claims 1, 12, 21, and 30 have been amended. 
Claims 3-4, 14-15, and 23-24 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on January 14, 2022 have been fully considered but are not persuasive. Applicant argues that CHEN does not consider an urgency level for securing a free block, and CHEN also fails to disclose matching between the urgency level and the buffer block group.
The Examiner respectfully disagrees. First, the Examiner notes that the claim limitation “the urgency level is a degree of urgent need to secure a free block in the first region” is not supported in the specification, and therefore, constitutes new matter as outlined in the rejections below.
Furthermore, CHEN teaches the urgency level is a degree of urgent need to secure a free block in the first region, and the controller is configured to match the buffer block group having a smaller number of valid pages as the urgency level becomes higher, where CHEN [0061] teaches using an age indicator (i.e. urgency level) for the SLC portion, which includes: P/E cycles, number of total blocks left, number of spares left/number of blocks failed, ECC based bit error rate, program/erase time, CVD, and state shift level, where [0062] teaches the controller determines based on the one or more age indicators whether to modify operation of the SLC portion. [0046-0047] teach modifying one or more parameters may dictate various operations within the SLC portion and/or MLC portion including relocation/compaction, where [0050] teaches the block with the lowest volume of valid data is selected as the SLC reclaim block, from which valid data is relocated; [0068] also teaches determining whether to modify operation based on the ratio of SLC age indicator to the MLC age indicator. See also [0075-0076]. Therefore, CHEN teaches the above limitation as outlined in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-2, 5-13, 16-22, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 12, 21, and 30, the claim limitation “the urgency level is a degree of urgent need to secure a free block in the first region” is not supported in the specification, and therefore, constitutes new matter. Although Applicant points to [0052-0055] of Applicant’s specification for support, [0052-0055] does not recite “a degree of urgent need to secure a free block in the first region.” If Applicant disagrees that the claim limitations of claims 1, 12, 21, and 30 are not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how they support the claim limitations.
Regarding claim 2, 5-11, 13, 16-20, 22, and 25-29, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-13, 16-22, and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation “the urgency level” in last third line, where it is unclear if the “the urgency level” is the referring to “a current urgency level” in line 11 or another urgency level out of the plurality of urgency levels. For the purpose of examination, the Examiner construes the limitations in last third line and last line to mean “the current urgency level.”
Regarding claim 12, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar rationale.
Regarding claim 13, the claim recites the limitation “the determined urgency level” in lines 2-3, where it is unclear if the “the determined urgency level” is the referring to “the determined current urgency level” in claim 12 line 14 or another urgency level out of the plurality of urgency levels. For the purpose of examination, the Examiner construes the limitations in last third line and last line to mean “the determined current urgency level.”
Regarding claim 16, the claim recites the limitation “the urgency level” in lines 4-5, where it is unclear if the “the urgency level” is the referring to the “current urgency level” in claim 12 or another urgency level out of the plurality of urgency levels. For the current urgency level.”
Regarding claim 17, the claim recites similar limitation as corresponding claim 16 and is rejected for similar reasons as claim 16 using similar rationale.
Regarding claim 21, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar rationale.
The claim also recites the limitation “the determined urgency level” in lines 14-15, where it is unclear if the “the determined urgency level” is the referring to “a current urgency level” in line 9 or another urgency level out of the plurality of urgency levels. For the purpose of examination, the Examiner construes the limitation in lines 14-15 to mean “the determined current urgency level.”
Regarding claim 25, the claim recites similar limitation as corresponding claim 16 and is rejected for similar reasons as claim 16 using similar rationale.
Regarding claim 26, the claim recites similar limitation as corresponding claim 16 and is rejected for similar reasons as claim 16 using similar rationale.
Regarding claims 2, 5-11, 18-20, 22, and 27-29, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-13, 16-22, and 25-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CHEN (Pub No.: US 2013/0173844 A1), hereafter CHEN.
Regarding claim 1, CHEN teaches:
A data storage device comprising: a storage including a plurality of memory blocks, which are divided into a first region configured to operate at a first speed and a second region configured to operate at a lower speed than the first speed (CHEN [0035] & FIG. 7 teach a physical memory architecture with the first portion 710 configured as SLC memory, and the second portion 720 configured as MLC memory, where [0038] teaches the first layer is the main input buffer for incoming data and operates on the SLC portion which is faster/higher endurance, and the second layer is the main data archive storage and operates on the MLC portion which is slower/lower-endurance);
a controller configured to control the storage (see CHEN FIG. 1 system controller 118),
wherein the controller is configured to: store matching information between a plurality of urgency levels, which are defined to classify the storage based on an urgency level determination reference (CHEN [0061] 
and a plurality of buffer block groups respectively, configured by classifying the plurality of memory blocks included in the first region on a basis of a number of valid pages (CHEN [0062] teaches determining based on the one or more age indicators whether to modify operation of the SLC portion and/or the MLC portion, and [0071-0074] teach various examples for modifying the threshold for folding/cold data eviction, where [0047-0050] teach one or more parameters (i.e. urgency level determination reference) may dictate various operations within the SLC or MLC portion, which includes Relocation/Compaction, which may be controlled by: 1) blocks are linked in the chain according to the order in 
select a victim block from a buffer block group matched to a current urgency level of the storage (CHEN [0047-0050] & FIG. 9 teach one or more parameters may dictate various operations within the SLC or MLC portion, which includes Relocation/Compaction, which may be controlled by: 1) blocks are linked in the chain according to the order in which they were programmed (i.e. matched current urgency level) , 2) the least recently programmed block (i.e. matched current urgency level) is selected as the SLC move/folding block, from which data may be moved/folded to the MLC write block, or 3) the block with the lowest volume of valid data (i.e. matched current urgency level) is selected as the SLC reclaim block (i.e. victim block), from which valid data is relocated to the SLC relocation block connecting to the head of the chain; see also [0056] & [0072]);
collect the victim block (see CHEN [0050] above, where [0051] teaches an SLC move block or SLC relocation block is added to the SLC empty block list on completion of a data move/folding or block reclaim operation; [0024] 
wherein the urgency level determination reference includes a number of free blocks in the first region (CHEN [0031] teaches single bit of data stored in each cell is referred to as a binary or SLC memory, where [0073] teaches triggering the folding operation based on the binary (i.e. SLC) working set fullness threshold, which is the number of blocks at the disposal of the system controller (i.e. number of free blocks), where the number of blocks is adjustable, thereby affecting the operation of the respective portion (i.e. SLC blocks or MLC blocks), where the threshold for triggering the folding operation may be adjusted to affect the use of the SLC portion and the MLC portion),
and an operation status indicating whether the storage is in an idle state or in an active state (CHEN [0074] teaches modifying thresholds/rules for idle time pre-emptive garbage collection operation depth),
the urgency level is a degree of urgent need to secure a free block in the first region, and the controller is configured to match the buffer block group having a smaller number of valid pages as the urgency level becomes higher (see CHEN [0061] above for using an age indicator (i.e. urgency level) for the SLC portion, which includes: P/E cycles, number of total blocks left, number of spares left/number of blocks failed, ECC based bit error rate, program/erase time, CVD, and state shift level, where [0062] teaches the controller determines based on the one or more age indicators whether to modify operation of the SLC portion; [0046-0047] teach modifying one or more parameters may dictate various operations within the SLC portion and/or MLC portion including relocation/compaction, where [0050] teaches the block with the lowest volume of valid data is selected as the SLC reclaim block, from which valid data is relocated; [0068] also teaches determining whether to modify operation based on the ratio of SLC age indicator to the MLC age indicator; see also [0075-0076]).
Regarding claim 12, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 21, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 30, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 2, CHEN teaches the elements of claim 1 as outlined above. CHEN also teaches wherein the controller is configured to select, as the victim block, any memory block of the buffer block group matched to the current urgency level (see CHEN [0047-0050], [0056], [0072], FIG. 9 as taught above in reference to claim 1). 
Regarding claim 5, CHEN teaches the elements of claim 1 as outlined above. CHEN also teaches wherein the urgency level determination reference further includes speed of data input, wherein the controller is configured to determine an urgency level of the storage according to the speed of data input from a host device to the storage (CHEN [0071] & FIG. 10 teach modifying the threshold for determining where to write host data by modifying the thresholds defining a "short write", a "medium write" or a "long sequential write", managing the switch to direct write of long sequential writes to the MLC portion).
Regarding claim 6, CHEN teaches the elements of claim 1 as outlined above. CHEN also teaches wherein the urgency level determination reference further includes a lifespan of the storage, wherein the controller is configured to determine an urgency level of the storage according to a remaining life of the storage (CHEN [0072] teaches modifying the cold data eviction threshold based on the wear on the MLC portion vs. SLC portion, where if the SLC portion is being worn more than desired, the cold data eviction threshold may be modified such that more cold data is evicted to MLC portion sooner, thereby reducing the wear on the SLC portion). 
Regarding claim 7, CHEN teaches the elements of claim 1 as outlined above. CHEN also teaches wherein the controller is configured to collect the victim block through a data migration operation or a garbage collection operation (see CHEN [0050-0051] as taught above in reference to claim 1). 
Regarding claim 8, CHEN teaches the elements of claim 7 as outlined above. CHEN also teaches wherein the data migration operation includes copying data stored in the victim block into a target block selected from the second region (see CHEN [0072] as taught above in reference to claim 7). 
Regarding claim 9, CHEN teaches the elements of claim 7 as outlined above. CHEN also teaches wherein the garbage collection operation includes copying data stored in the victim block into a target block selected from the first region (CHEN [0042] teaches data copy within SLC portion to reclaim partially obsolete SLC block, aka 'compaction'). 
Regarding claim 10, CHEN teaches the elements of claim 1 as outlined above. CHEN also teaches wherein the first region is a group of memory blocks comprising single-level cells each configured to store one bit of data therein (see CHEN [0035] & FIG. 7 as taught above in reference to claim 1). 
Regarding claim 11, CHEN teaches the elements of claim 1 as outlined above. CHEN also teaches wherein the second region is a group of memory blocks comprising multi-level cells each configured to store multiple bits of data therein (see CHEN [0035] & FIG. 7 as taught above in reference to claim 1). 
Regarding claim 13, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 20, CHEN teaches the elements of claim 12 as outlined above. CHEN also teaches:
wherein the first region is a group of memory blocks comprising single-level cells each configured to store one bit of data therein, and the second region is a group of memory blocks comprising multi-level cells each configured to store multiple bits of data therein (see CHEN [0035] & FIG. 7 as taught above in reference to claim 1).
Regarding claim 22, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 25, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 26, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 27, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 28, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.
Regarding claim 29, the claim recites similar limitation as corresponding claim 20 and is rejected for similar reasons as claim 20 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LIU (Pub. No.: US 2019/0179741 A1) – “MANAGING BLOCK ARRANGEMENT OF SUPER BLOCKS” relates to evicting blocks from SLC to MLC or TLC based on a threshold.
LIU (Pub. No.: US 2019/0179698  A1) – “Managing Data Arrangement In A Super Block” relates to selecting hot data and cold data as victim blocks for SLC and MLC pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138